 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   WILLIAM LEE JOHNSON, et al.,                  Case No. 1:19-cv-00105-LJO-SAB
11                       Plaintiffs,               ORDER DIRECTING THE CLERK OF THE
                                                   COURT TO TERMINATE COBHAM PLC AS
12            v.                                   DEFENDANT IN THIS ACTION PURSUANT TO
                                                   FED. R. CIV. P. 41(a)
13   JOAN JOHNSON, et al.,
                                                   (ECF No. 51)
14                       Defendants.
15

16            On August 30, 2019, the parties filed a stipulation to dismiss Cobham PLC as a defendant

17   in this action. Rule 41(a) of the Federal Rules of Civil Procedure allows a party to dismiss some

18   or all of the defendants in an action through a Rule 41(a) notice. Wilson v. City of San Jose, 111

19   F.3d 688, 692 (9th Cir. 1997). In light of the stipulation of the parties, the Clerk of the Court is

20   HEREBY DIRECTED to terminate Cobham PLC as a defendant in this action.

21
     IT IS SO ORDERED.
22

23
     Dated:        September 3, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                      1
